Order issued September 110 , 2012




                                             In The
                                 (Court ni Apprats
                          Jiftt Distrirt iii&rxas at Dallas
                                      No. 05-12-00369-CV

                                MENEESE WALL, Appellant
                                               V.
         PHILLIP M. ORR, TRUSTEE OF THE ORR FAMILY TRUST, Appellee

                                           ORDER

       We GRANT appellant's September 14, 2012 motion to extend time to file reply brief and

ORDER appellant's brief, received September 14th also, filed as of the date of the Order.




                                                               TH LANG-MIERS